         Case 7:20-cv-00688-PMH Document 24 Filed 06/23/20 Page 1 of 1
             Law Offices of Kenneth L. Baum LLC

             167 Main Street         99 Church Street, 4th Floor   Phone: 201-853-3030
             Hackensack, NJ 07601    White Plains, NY 10601        Fax: 201-584-0297
                                                                   kbaum@kenbaumdebtsolutions.com
             Kenneth L. Baum, Esq.                                 www.kenbaumdebtsolutions.com




                                              June 23, 2020


Via ECF
Hon. Philip M. Halpern, U.S.D.J.
The Hon. Charles L. Brieant Jr.
Federal Building and United States Courthouse
300 Quarropas Street
White Plains, New York 10601-4150

       Re:     Educational Credit Management Corporation v. Kevin Jared Rosenberg
               Case No. 7:20-cv-00688-CS

Dear Judge Halpern:
       This firm represents Appellant Educational Credit Management Corporation (“ECMC”).
We are writing in response to the request [Dkt. No. 23] of Austin C. Smith, Esq., counsel to
Appellee Kevin Jared Rosenberg, to file a “corrected” version of Appellee’s brief on appeal
[Dkt. No. 22].

        ECMC consents to Appellee filing a “corrected” version of his brief, to the extent such
version is limited to including tables of contents and authorities, inserting complete citations to
the record, and rectifying any formatting problems in the original brief. ECMC does not consent
to Appellee including any substantive revisions or additions in the corrected brief. In addition, to
the extent Appellee is granted additional time to file the corrected brief, ECMC respectfully
requests that it be granted a like number of days’ extension of the time within which it must file
its reply brief, which is currently July 8, 2020.

       Thank you for Your Honor’s consideration.




                                                           Respectfully,

                                                           /s/ Kenneth L. Baum

                                                           Kenneth L. Baum

cc:    Austin C. Smith, Esq. (via ECF)
